PALMORE, Justice.
The appellant was tried and convicted on all three counts of an indictment charging him with operating an automobile without the owner’s consent, KRS 433.220, maliciously burning the automobile, KRS 433.-030, and storehouse breaking, KRS 433.190.
The question is whether evidence of a prior conviction for armed robbery, KRS 433.140, was admissible under the rationale *955of Cotton v. Commonwealth, Ky., 454 S.W. 2d 698, 701 (1970), for purposes of impeachment. The answer is yes.
The judgment is affirmed.
All concur.